Title: To George Washington from George Cabot, 24 October 1789
From: Cabot, George
To: Washington, George


          
            Sir
            Beverly [Mass.] October 24th 1789
          
          The public papers having announced “that the President of the United States is on his way to Portsmouth in New Hampshire,” it immediately occurred to me that your rout wou’d be thro’ this village, & that you might find it convenient to stop here & take a little rest: shou’d this prove to be the case, permit me Sir to hope for your acceptance of such accomodations & refreshment as can be furnished in my humble dwelling, where 2 or 3 beds will be at your disposal.
          I am fully aware that by indulging this hope I expose myself to the imputation of vanity as well as ambition, & therefore shou’d hardly dare to have my conduct tried by the cool maxims of the head alone, but wou’d rather refer it to the dictates of my heart, where I gratify a sensibility which, in the most affecting concerns of life, I believe to be a sure guide to what is right. I have the honor to be Sir with sentiments of the most profound respect your devoted & most obedient Servant
          
            George Cabot
          
        